Exhibit 10.64

 

Exhibit 10.64 as filed with 10-K    Confidential treatment has been requested
for portions of this exhibit. The copy filed herewith omits the information
subject to the confidentiality request. Omissions are designated as [*]. A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

SIXTH AMENDMENT TO LICENSING AND MARKETING AGREEMENT

This SIXTH AMENDMENT TO THE LICENSING AND MARKETING AGREEMENT (this “Sixth
Amendment”) is made and entered into as of March 27, 2008 by and among Comcast
STB Software DVR, LLC, Comcast Corporation, and TiVo Inc. (collectively, the
“Parties”).

RECITALS

WHEREAS, the Parties entered into that certain Licensing and Marketing Agreement
having an effective date of March 15, 2005 (the “Agreement”);

WHEREAS, the Parties have previously amended the Agreement via that certain
First Amendment dated March 27, 2006, that certain Second Amendment dated
October 23, 2006, that certain Third Amendment dated June 22, 2007, that certain
Fourth Amendment dated August 27, 2007, and that certain Fifth Amendment dated
February 15, 2008; and

WHEREAS, the Parties wish to further modify and amend the Agreement as
explicitly set forth in this Sixth Amendment.

NOW, THEREFORE, the Parties agree as follows:

AGREEMENT

Unless stated otherwise, capitalized terms used herein shall have the meanings
set forth in the Agreement.

1. MAINTENANCE AND SUPPORT. Sections 8.2(a) and 8.2(b) of the Agreement are
hereby deleted in their entirety and replaced with the following:

“(a) Exhibit L sets forth the maintenance and support services to be provided by
TiVo for the TiVo Experience Software and the TIMS Solution during the Term.

(b) Subject to payment by Licensee of the Annual M&S Fees set forth in
Section 8.2(e) below, TiVo shall provide the maintenance and support services
described in Exhibit L for the TiVo Experience Software and the TIMS Solution.
For the sake of clarity, the Annual M&S Fee is in exchange for maintenance and
support services associated with the TiVo Experience Software and the TIMS
Solution. Collectively, these services are referred to as the “M&S Services”.”

2. EXHIBIT L. Exhibit L to the Agreement is hereby deleted in its entirety and
replaced with Exhibit L attached hereto.

3. EFFECT OF AMENDMENT. Except as expressly modified herein, all other terms and
conditions of the Agreement remain in full force and effect. Except as and to
the extent amended hereby, the Agreement is hereby ratified and affirmed in all
respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have caused this Sixth Amendment to
be executed by their duly authorized representatives.

 

COMCAST CORPORATION   COMCAST STB SOFTWARE DVR, LLC   TIVO INC. By:   /s/ Arthur
R. Block   By:   /s/ James P. McCue   By:   /s/ Jeff Klugman Name:   Arthur R.
Block   Name:   James P. McCue   Name:   Jeff Klugman Title:   Senior Vice
President   Title:   President   Title:   Senior Vice President

 

2



--------------------------------------------------------------------------------

Exhibit 10.64 as filed with 10-K    Confidential treatment has been requested
for portions of this exhibit. The copy filed herewith omits the information
subject to the confidentiality request. Omissions are designated as [*]. A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

EXHIBIT L – MAINTENANCE AND SUPPORT

In accordance with the terms of the Agreement to which this Exhibit L is
attached and into which it is incorporated by this reference, subject to payment
of the Annual M&S Fees described in Section 8.2(e) of the Agreement, TiVo will
provide maintenance and support services to assist Comcast with its deployment
of the TIMS Solution and TiVo Experience Software. Provision of such services
shall be in accordance with the following provisions.

 

  1. Software Fixes. TiVo shall provide Comcast with all bug fixes, patches,
revisions, error corrections and similar software, documentation or other
materials for the TiVo Experience Software and TIMS Solution. Any such
deliverables shall be considered part of the TiVo Experience Software and TIMS
Solution for the purposes of this Agreement and subject to all the rights and
obligations of the parties with respect thereto.

 

  2. Supported Versions. TiVo will provide, [*] the services described in this
Exhibit L in relation to any particular TiVo Release for up to [*] following
acceptance of such release, regardless of whether TiVo makes subsequent
Releases. Notwithstanding the foregoing, TiVo will support the [*] of each of
the TiVo Experience Software and TIMS Solution, [*].

 

  3. Multivendor Coordination. TiVo will use commercially reasonable efforts to
work with Comcast Vendors to resolve technical problems. When problems reported
on TiVo products involve interactions with other Comcast Vendors’ products and
Comcast has a support agreement (or similar agreement) with that vendor, TiVo
will cooperate with such Comcast Vendor in the sharing of diagnostic information
and in collaborating to provide a solution.

 

  3A. TiVo’s Dependence on Comcast and other Comcast Vendors. TiVo’s obligation
to provide the support services on the timeframes described in Paragraph 5(c) of
this Exhibit L is subject, to the extent necessary, to timely cooperation from
Comcast and Comcast Vendors whose products interact with the TiVo Experience
Software or TIMS Solution, as applicable, in order to reproduce and diagnose the
problem. For the avoidance of doubt, lack of cooperation from Comcast or other
Comcast Vendors will not relieve TiVo of its obligation to correct an Error (as
defined below), and TiVo shall continue to comply with its obligations hereunder
on the timeframes described in Paragraph 5(c) to the fullest extent possible in
the absence of such cooperation, but thereafter, if and to the extent such lack
of cooperation persists, TiVo’s obligation to comply with the response time
requirements related to such Error shall be extended [*] based on the extent of
the delay in such cooperation. Upon submission of any incident or Error report
by Comcast, TiVo shall notify Comcast of any Comcast or Comcast Vendor
cooperation that TiVo believes is necessary for it to correct such Error, and
thereafter TiVo shall immediately notify Comcast (such notification in
conformance with Paragraph 9, below) if it believes that it is not timely
receiving any such cooperation from Comcast and/or Comcast Vendors. From time to
time upon Comcast’s request, TiVo shall provide Comcast with additional
information relating to the nature of the cooperation being sought, including
its relevance to the Error in question.

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  4. Consultations and Enhancements. TiVo shall consult with Comcast regarding
its planned development of Updates and new Releases to the TiVo Experience
Software and TIMS Solution. From time to time Comcast may provide to TiVo a list
of material enhancements that Comcast requests be included in an Update or
Release to the TiVo Experience Software or TIMS Solution. TiVo and Comcast will
discuss the enhancements requested by Comcast for inclusion in an Update or
Release in good faith.

 

  5. Software Errors. TiVo will correct [*] software bugs or errors in the TiVo
Experience Software or TIMS Solution that cause the applicable Comcast Products
to fail to operate in accordance with the agreed specifications during the Term
(herein, an “Error”), in accordance with the following procedures:

 

  a. Notification. Comcast shall promptly notify TiVo of any Error and will
provide TiVo with sufficient supporting information and materials reasonably
requested by TiVo to verify, diagnose and correct the reported Error, all in
accordance with the procedures to be established by the Parties pursuant to
Paragraph 7 below.

 

  b. Incident Submission. An “incident” is defined as a single unexpected event
with specific symptoms encountered while using the TIMS Solution or TiVo
Experience Software. Support services will include action to verify the
existence of an incident and to determine conditions under which the incident
may recur.

 

  c. Response Time. The incident severity will determine the applicable response
times for Errors in the TiVo Experience Software or TIMS Solution as defined in
the following table:

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

L-2.



--------------------------------------------------------------------------------

Type of Error

  

Description

   Initial Response  

Target Resolution

Priority 1 Error   

High-impact problem in which a large number of Comcast customers are unable to
use the relevant products.

 

(e.g. TiVo Experience Software causes [*])

 

(e.g. TIMS Solution prevents [*])

   [*]   Commence work [*] and will work on the problem [*] until the problem is
resolved or a workaround is provided. During such period Comcast will be
provided with periodic status reports. Priority 2 Error   

High-impact problem affecting a large number of Comcast customers, where the
relevant products are functional, but in a significantly impaired fashion.

 

(e.g. [*].)

 

(e.g. [*])

   [*]   Commence work [*] and will work on the problem [*] until the problem is
resolved or a workaround is provided. During such period Comcast will be
provided with periodic status reports. Priority 3 Error   

Important issue which does not significantly impact a significant number of
customers or causes minor limitations to functionality of the relevant products.

 

(e.g. [*].)

 

(e.g. [*])

   [*]   Work on the problem during normal business hours until the problem is
resolved or a workaround is established and installed.

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

L-3.



--------------------------------------------------------------------------------

Priority 4 Error   

Issue requires no further action beyond monitoring for follow-up if needed.

 

(e.g. TiVo Experience Software causes [*].)

 

(e.g. TIMS Solution causes [*])

   N/A    TiVo support personnel will document issue and incorporate into
subsequent Releases of support materials and software.

 

  d. Implementation. Once TiVo has created a fix or workaround to the Error, the
Parties will develop a mutually agreed plan to (i) incorporate such fixes or
workarounds into new production units of the applicable Comcast Products and
(ii) download such fixes to existing Comcast Products.

 

  e. Incident Resolution. An incident will be considered resolved when TiVo and
Comcast mutually agree that it has been resolved to the reasonable satisfaction
of the Parties. TiVo shall provide Comcast with [*] access to the date and time
of incidents reported to TiVo, including the severity level, resolution date and
time and software patch revision or new version required or other resolution.
[*].

 

  f. Breach of Warranty. Failure by TiVo to perform in accordance with the
process described in this Paragraph 5 for the TiVo Experience Software will be
considered a breach of the warranties set forth in Section 15.2(f) of the
Agreement, and Comcast will have the remedies defined in the Agreement for a
breach of Section 15.2(f) in addition to the remedies set forth in Paragraph 6
below.

 

  g. Dispute Resolution. In the event of a dispute regarding whether there is an
Error, or whether cooperation from Comcast or a Comcast Vendor is necessary with
respect to correcting such Error, or whether Comcast or a Comcast Vendor has
failed to provide any such necessary cooperation, or whether TiVo has failed to
promptly perform any such correction, Comcast and TiVo will immediately
communicate such dispute to the appropriate business/project manager when such
Party becomes aware of the dispute. If such business/project managers cannot
mutually resolve such dispute [*], then such dispute will be immediately
referred to the senior executive management of each Party for discussion and
resolution. If the respective senior executive management teams of the Parties
are not able to agree on a resolution [*] after such escalation, either Party
may elect for the dispute to be resolved pursuant to the arbitration provisions
of Section 34 of the Agreement.

 

  6. Remedies.

 

  a.

Failure to Perform Services. Without limiting Paragraph 5(f) above, with respect
to Errors in the TiVo Experience Software, if TiVo fails to perform in
accordance with the initial response and target resolution responsibilities set
forth in

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

L-4.



--------------------------------------------------------------------------------

 

Paragraph 5(c) above, upon notice to TiVo thereof, Comcast [*]. With respect to
Errors in the TIMS Solution, if TiVo fails to perform in accordance with the
initial response and target resolution responsibilities set forth in Paragraph
5(c) above, upon notice to TiVo thereof, (i) [*], (ii) [*], (iii) [*] in the
subsequent [*], provided, however, that in the event there is [*] and (iv) in
the event that such failure is occurring [*]. For the sake of clarity, (x) if
TiVo’s failure to perform relates to its initial response responsibilities, [*]
and (y) in no case will Comcast [*].

 

  b. Uncorrected Priority 1 Errors in TiVo Experience Software. If any Priority
1 Error occurs with respect to the TiVo Experience Software and such Error
remains uncorrected [*] after Comcast’s initial notice to TiVo thereof
(regardless of whether or not TiVo is performing its support and maintenance
obligations pursuant to this Exhibit L with respect thereto): (i) such
uncorrected Error shall constitute a material breach of TiVo’s support and
maintenance obligations for purposes of Section 19 of the Agreement only (and
not for any other section of the Agreement, including Section 24.2 of the
Agreement), entitling Comcast at any time thereafter (while such Error remains
uncorrected) to give written notice thereof pursuant to Section 19.3 of the
Agreement and thereby commence the [*] cure period contemplated thereby in order
for [*], and (ii) Comcast shall have the right to [*] with respect to those
Comcast Systems affected by such Error (including any [*]), in which event
Comcast’s [*] and the proportion of Comcast Systems affected thereby. The
foregoing remedies shall constitute Comcast’s sole and exclusive remedies for
any failure by TiVo to correct a Priority 1 Error with respect to the TiVo
Experience Software provided that TiVo is performing its support and maintenance
obligations pursuant to this Exhibit L with respect thereto, but neither the
availability of such remedies nor Comcast’s exercise thereof [*] shall relieve
TiVo of its support and maintenance obligations pursuant to this Exhibit L with
respect to such Error or any other Error or any of its other obligations under
the Agreement (or preclude Comcast from pursuing any and all available remedies
with respect to any breach of any such obligations).

 

  c. Uncorrected Priority 1 Errors in TIMS Solution. If any Priority 1 Error
occurs with respect to the TIMS Solution and such Error remains uncorrected [*]
after Comcast’s initial notice to TiVo thereof (regardless of whether or not
TiVo is performing its support and maintenance obligations pursuant to this
Exhibit L with respect thereto): (i) Comcast shall have the right to suspend [*]
with respect to those Comcast Systems affected by such Error for the duration of
the Error, (ii) Comcast will not be required to [*] and (iii) TiVo will [*]
provided, however, that in the event there is [*] and (iv) in the event that
such Priority 1 Error is occurring [*]. For the sake of clarity, in no case will
Comcast [*]. The foregoing remedies shall constitute Comcast’s sole and
exclusive remedies for any failure by TiVo to correct a Priority 1 Error with
respect to the TIMS Solution provided that TiVo is performing its support and
maintenance obligations pursuant to this Exhibit L with respect thereto, but
neither the availability of such remedies nor Comcast’s exercise thereof shall
relieve TiVo of its support and maintenance obligations pursuant to this Exhibit
L with respect to such Error or any other Error or any of its other obligations
under the Agreement (or preclude Comcast from pursuing any and all available
remedies with respect to any breach of any such obligations).

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

L-5.



--------------------------------------------------------------------------------

  7. Availability. TiVo shall provide [*] technical support (via telephone, fax
and e-mail) [*] regarding use of the TiVo Experience Software and TIMS Solution
and resolution of Errors related thereto. The Parties shall establish reasonable
procedures for Comcast’s access to such technical support, including for the
submission of incident and Error reports and information related thereto.

 

  8. Comcast Obligations. In connection with TiVo’s obligation to provide the
support services described in this Exhibit L, Comcast shall perform the
following:

 

  a. Comcast will work with TiVo to provide advance notice and to plan for
events that may affect the utilization support services including but not
limited to plans for product rollouts, marketing promotions, and technology
upgrades.

 

  b. Comcast will provide [*] assistance to TiVo requesting cooperation from
Comcast Vendors to enable TiVo to provide its own testing facility, which may
include Headend and set top box configurations.

 

  c. Comcast will authorize [*] remote access to Comcast systems for TiVo
support personnel in order to resolve problems and perform other support
activities.

 

  d. Comcast shall establish a process within Comcast’s organization for
controlling the submission of incidents and to set the initial priority (1
through 4) for new issues and can request a change in severity at any time. The
table below identifies severities that may be assigned to an incident and
Comcast responsibilities at each level:

 

Type of Error (per Paragraph 5(c))

  

Comcast Responsibilities

Priority 1 Error    Commit sufficient resources to provide additional
information and support [*] of TiVo’s request. Make reasonable efforts to apply
suggested solutions immediately upon receipt. Priority 2 Error    Begin the
process required to provide additional information and resources to resolve the
problem [*] of TiVo’s request. Make reasonable efforts to apply the solution
provided by TiVo within one day of receipt. Priority 3 Error    Monitor and
respond as necessary in order for TiVo to fulfill its obligations. Priority 4
Error    Monitor as necessary in order for TiVo to fulfill its obligations.

 

  e. Comcast will [*] perform problem determination activities as requested by
TiVo. Problem determination activities may include performing network traces,
capturing error messages, and collecting configuration information.

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

L-6.



--------------------------------------------------------------------------------

  9. Notices. Except for incident and Error reports by Comcast pursuant to
Paragraph 5(a) above (which shall be submitted in accordance with procedures to
be established by the Parties as provided in Paragraph 7 above, provided that
until such procedures are established submission in accordance with this
Paragraph 9 shall also be effective), all notices, reports and other
communications given by a Party pursuant to this Exhibit L shall be in writing
and delivered personally, by certified or registered U.S. mail, postage prepaid
and return receipt requested, facsimile transmission (with electronic
confirmation of receipt), nationally recognized overnight delivery service (with
next day delivery specified) or electronic mail (with electronic confirmation of
receipt) to the other Party’s business/project manager in accordance with the
applicable contact information provided by such Party for such business/project
manager. Such notice, report or other communication shall be deemed to be
effectively given and received as provided in Section 28.4 of the Agreement
(with electronic mail treated the same as facsimile transmission).

 

L-7.